ENTERRA ENERGY TRUST CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands of Canadian dollars) June 30, 2009 December 31, 2008 Assets Current assets Cash and cash equivalents 13,014 13,638 Accounts receivable (note 9) 25,012 35,359 Prepaid expenses, deposits and other 2,126 1,959 Current portion of long-term receivables (note 2) 12,980 10,760 Commodity contracts (note 9) 1,325 14,338 54,457 76,054 Long-term receivables (note 2) 11,727 19,310 Property, plant and equipment (note 3) 442,404 491,654 508,588 587,018 Liabilities Current liabilities Bank indebtedness (note 4) 78,326 95,466 Accounts payable and accrued liabilities 23,317 37,949 Commodity contracts (note 9) 201 - Future income tax liability 328 4,187 102,172 137,602 Convertible debentures (note 5) 114,315 113,420 Asset retirement obligations (note 6) 22,271 22,151 Future income tax liability 10,235 19,429 248,993 292,602 Unitholders’ equity (note 7) Unitholders’ capital 670,147 669,667 Equity component of convertible debentures (note 5) 3,977 3,977 Contributed surplus 10,436 8,620 Accumulated other comprehensive income (note 8) 4,235 18,471 Deficit (429,200 ) (406,319 ) (424,965 ) (387,848 ) 259,595 294,416 508,588 587,018 See accompanying notes to the consolidated financial statements. Subsequent event (note 12) ENTERRA ENERGY TRUST CONSOLIDATED STATEMENTS OF LOSS AND COMPREHENSIVE INCOME (LOSS) Three months ended Six months ended (unaudited)(in thousands) June 30 June 30 2009 2008 2009 2008 Revenues Oil and natural gas 23,512 49,487 60,378 102,990 Royalties (5,423 ) (17,200 ) (11,924 ) (30,304 ) 18,089 32,287 48,454 72,686 Expenses Production 11,146 11,723 22,858 24,916 Transportation 710 1,056 1,291 1,773 General and administrative 3,304 4,707 6,886 9,308 Interest expense (note 10) 2,520 5,083 5,048 9,944 Unit-based compensation expense(note 7) 974 530 2,149 1,979 Depletion, depreciation and accretion (notes 2 and 6) 23,390 24,537 47,031 49,392 Foreign exchange (gain) loss (132 ) 1,017 (122 ) 1,197 41,912 48,653 85,141 98,509 Loss before income taxes (23,823 ) (16,366 ) (36,687 ) (25,823 ) Income taxes Current - 23 - 203 Future reduction (9,440 ) (4,534 ) (13,806 ) (12,264 ) (9,440 ) (4,511 ) (13,806 ) (12,061 ) Net loss (14,383 ) (11,855 ) (22,881 ) (13,762 ) Other comprehensive (loss) income Foreign currency translation adjustment (note 8) (25,110 ) (1,783 ) (14,236 ) 7,805 Comprehensive loss (39,493 ) (13,638 ) (37,117 ) (5,957 ) Net loss per trust unit (note 7) – Basic and diluted (0.23 ) (0.19 ) (0.37 ) (0.22 ) CONSOLIDATED STATEMENTS OF DEFICIT (in thousands of Canadian dollars) Deficit, beginning of period (414,817 ) (415,287 ) (406,319 ) (413,380 ) Net loss (14,383 ) (11,855 ) (22,881 ) (13,762 ) Deficit, end of period (429,200 ) (427,142 ) (429,200 ) (427,142 ) See accompanying notes to the consolidated financial statements. ENTERRA ENERGY TRUST CONSOLIDATED STATEMENTS OF CASH FLOWS Three months ended Six months ended (unaudited)(in thousands) June 30 June 30 2009 2008 2009 2008 Cash provided by (used in): Operating Net loss (14,383 ) (11,855 ) (22,881 ) (13,762 ) Depletion, depreciation and accretion 23,390 24,537 47,031 49,392 Future income tax reduction (9,440 ) (4,534 ) (13,806 ) (12,264 ) Amortization of financing charges - 216 - 543 Commodity contracts loss (note 9) 7,680 21,490 13,208 28,027 Foreign exchange loss (gain) (132 ) 780 (122 ) 1,092 Unit-based compensation (note 7) 974 530 2,149 1,979 Non-cash interest expense on convertible debentures 472 424 897 837 Cash paid on asset retirement obligations (345 ) (434 ) (675 ) (647 ) 8,216 31,154 25,801 55,197 Changes in non-cash working capital items (4,560 ) (21,540 ) (353 ) (32,354 ) 3,656 9,614 25,448 22,843 Financing Repayment of bank indebtedness (note 4) (1,674 ) - (17,140 ) (48,947 ) Increase in bank indebtedness (note 4) - 2,436 - 11,082 Repayment of notes, net - - - (742 ) Redemption of convertible debentures (2 ) - (2 ) - Issue of trust units, net of issuance costs - (90 ) - (90 ) (1,676 ) 2,346 (17,142 ) (38,697 ) Investing Property, plant and equipment additions (1,980 ) (2,404 ) (7,797 ) (11,778 ) Capital expenditure to be recovered (note 2) 1,177 (10,338 ) (2,225 ) (10,338 ) Long-term receivable (note 2) 2,780 913 6,229 1,690 Proceeds on disposal of property, plant andequipment - 1,409 - 40,891 Changes in non-cash working capital items (2,256 ) (1,594 ) (4,955 ) (735 ) (279 ) (12,014 ) (8,748 ) 19,730 Foreign exchange on financial balances (7 ) (74 ) (182 ) 58 Change in cash and cash equivalents 1,694 (128 ) (624 ) 3,934 Cash and cash equivalents, beginning of period 11,320 7,616 13,638 3,554 Cash and cash equivalents, end of period 13,014 7,488 13,014 7,488 See accompanying notes to the consolidated financial statements. ENTERRA ENERGY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited ) 1. Basis of presentation The interim consolidated financial statements of Enterra Energy Trust (the “Trust” or “Enterra”) have been prepared by management in accordance with Canadian generally accepted accounting principles.These interim consolidated financial statements have been prepared following the same accounting policies and methods used in preparing the consolidated financial statements for the fiscal year ended December 31, 2008.These financial statements should be read in conjunction with the 2008 annual consolidated financial statements.The interim consolidated financial statements contain disclosures which are supplemental to the Trust’s annual consolidated financial statements. These consolidated financial statements include the accounts of the Trust and its subsidiaries.All inter-company accounts and transactions have been eliminated. Certain comparative figures have been reclassified to conform to the presentation adopted in the current period. 2. Long-term receivable In 2006 Enterra entered into a farm-out agreement with Petroflow Energy Ltd. (“JV Partner”), a public oil and gas company, to fund the drilling and completion costs of the undeveloped lands in Oklahoma.Per the agreement, JV Partner pays 100% of the drilling and completion costs to earn 70% of Enterra’s interest in the well and Enterra is required to pay 100% of the infrastructure costs to support these wells, such as pipelines and salt water disposal wells.The infrastructure costs paid by Enterra are recoverable from JV Partner over three years with interest charged at a rate of 12% per annum.Infrastructure costs paid by Enterra are accounted for as a finance lease, therefore, the capital costs incurred are not included in property, plant and equipment but are recorded as current and long-term receivables.The interest income on the long-term receivables is recorded as a reduction in interest expense.A director of Enterra owns approximately 2% of the outstanding shares of JV Partner.As at June 30, 2009, a total of $24.7 million, split between $13.0 million of current receivables and $11.7 million of long-term receivables (December 31, 2008 – $10.8 million and $19.3 million, respectively), relate to infrastructure costs incurred by Enterra on behalf of JV Partner that are due from JV Partner. For the six months ended June 30, 2009, $1.7 million of interest income was earned on the long-term receivables from JV Partner (six months ended June 30, 2008 – $1.2 million) and $6.2 million of principal payments have been received (six months ended June 30, 2008 – $1.7 million).For the six months ended June 30, 2009, $2.2 million in capital expenditures are expected to be recovered under the farm-out agreement (six months ended June 30, 2008 – $10.3 million). For the three months ended June 30, 2009, $0.8 million of interest income was earned on the long-term receivables from JV Partner (Q2 2008 – $0.5 million) and $2.8 million of principal payments have been received (Q2 2008 – $0.9 million).For Q2 2009, approximately $1.2 million originally classified as capital expenditures to be recovered were reclassified to joint venture accounts receivables (Q2 2008 – $10.3 million in capital expenditures to be recovered). 3.Property, plant and equipment (in thousands of Canadian dollars) June 30, 2009 December 31, 2008 Petroleum and natural gas properties, including production and processing equipment 1,097,359 1,107,992 Accumulated depletion and depreciation (654,955 ) (616,338 ) Net book value 442,404 491,654 At June 30, 2009 costs of undeveloped land and seismic of $9.3 million (December 31, 2008 - $11.8 million) were excluded from and $1.8 million (December 31, 2008 - $3.0 million) of future development costs were added to the Canadian cost centre for purposes of the calculation of depletion expense.At June 30, 2009 costs of undeveloped land of $5.6 million (December 31, 2008 – $11.9 million) were excluded from and $3.5 million ENTERRA ENERGY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited ) (December 31, 2008 - $3.7 million) of future development costs were added to the U.S. cost centre for purposes of the calculation of depletion expense. Depletion and depreciation expense related to the Canadian and the U.S. cost centers for the three months ended June 30, 2009 were $13.3 million and $9.7 million respectively (three months ended June 30, 2008 – $14.5 million and $9.6 million, respectively) and for the six months ended June 30, 2009 were $27.3 million and $19.0 million respectively (six months ended June 30, 2008 – $30.0 million and $18.3 million, respectively). During Q2 2009, $0.3 million of general and administrative expenses (Q2 2008 – $0.8 million) and $0.1 million (Q2 2008 – $0.2 million) of unit-based compensation were capitalized and included in the cost of the petroleum and natural gas properties. Enterra completed ceiling test calculations for the Canadian and U.S. cost centers at June 30, 2009 to assess the recoverability of costs recorded in respect of the petroleum and natural gas properties.The ceiling test calculations did not result in a write down of the U.S. cost center or the Canadian cost centre (there were no write downs in Q2 2008). 4.Bank indebtedness (in thousands of Canadian dollars) June 30, 2009 December 31, 2008 Revolving credit facility 75,000 90,000 Operating credit facility 3,326 5,466 Bank indebtedness 78,326 95,466 In June 2009, the Trust’s Bank Syndicate completed a mid-year borrowing base review and adjusted the borrowing base to $110.0 million.The next scheduled annual review of the borrowing base is anticipated to be completed in Q1 2010 and there may be an interim review in the latter part of 2009.Changes to the amount of credit available may be made after these reviews are completed.The revolving and operating credit facilities are secured with a first priority charge over the assets of Enterra.The maturity date of the revolving and operating credit facilities is June 25, 2010 and should the lenders decide not to renew the facility, the debt must be repaid on June 25, 2011.The second-lien facility was undrawn and was cancelled in June 2009 at Enterra’s option. Interest rates for the credit facilities are set quarterly according to a grid based on the ratio of bank debt to cash flow with the lowest rates in the grid being Canadian dollar BA (“Bankers Acceptance”) or U.S. dollar LIBOR rates plus a margin of 3.00%, effective with the June 2009 renewal of the credit facilities.As at December 31, 2008, borrowings under the revolving and operating credit facilities were at Canadian dollar BA or U.S. dollar LIBOR rates plus a margin of 1.25%, or Canadian or U.S.prime rates plus a margin of 0.25% depending on the form of borrowing. As at June 30, 2009 all borrowings under the facilities were denominated in Canadian dollars and interest was being accrued at a rate of 1.69% per annum.At June 30, 2009, letters of credit totaling $0.5 million reduced the amount that can be drawn under the operating credit facility. Enterra is required to maintain several financial and non-financial covenants and an interest coverage ratio of 3.0:1.0 as calculated pursuant to the terms of the credit agreement.The Trust is in compliance with the terms and covenants of the credit facilities as at June 30, 2009. 5.Convertible debentures At June 30, 2009, the Trust had $80.3 million of 8% convertible debentures outstanding with an estimated fair value of $61.8 million and $40.0 million of 8.25% convertible debentures outstanding with an estimated fair value of $30.8 million. ENTERRA ENERGY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited ) (in thousands of Canadian dollars) 8% Series 8.25% Series Total Equity Component Balance, December 31, 2008 76,962 36,458 113,420 3,977 Accretion 485 412 897 - Redeemed (2 ) - (2 ) - Balance at June 30, 2009 77,445 36,870 114,315 3,977 During Q2 2009, Enterra made the necessary filings, and received the necessary approvals, to make a normal course issuer bid for its 8.25% convertible debentures and its 8.00% convertible debentures.The normal course issuer bid is effective until May 31, 2010. 6.Asset retirement obligations The asset retirement obligations were estimated by management based on Enterra’s working interests in its wells and facilities, estimated costs to remediate, reclaim and abandon the wells and facilities and the estimated timing of the costs to be incurred.At June 30, 2009, the asset retirement obligation is estimated to be $22.3 million (December 31, 2008 – $22.2 million), based on a total future liability of $39.0 million (December 31, 2008 - $39.2 million).These obligations will be settled at the end of the useful lives of the underlying assets, which currently averages seven years, but extends up to 18 years into the future. This amount has been calculated using an inflation rate of 2.0% and discounted using a credit-adjusted interest rate of 8.0% to 10.0%. The following table reconciles the asset retirement obligations: (in thousands of Canadian dollars) June 30, 2009 December 31, 2008 Balance, beginning of period 22,151 29,939 Additions 51 223 Accretion expense 872 1,892 Dispositions - (8,712 ) Costs incurred (675 ) (1,771 ) Foreign exchange (128 ) 580 Balance, end of period 22,271 22,151 7.Unitholders’ equity Authorized trust units An unlimited number of trust units may be issued. The trust units are redeemable at the option of the holder based on the lesser of 90% of the average market trading price of the trust units for the 10 trading days after the date of redemption or the closing market price of the trust units on the date of redemption.Trust units can be redeemed to a cash limit of $0.1 million per year or a greater limit at the discretion of the Trust.Redemptions in excess of the cash limit shall be satisfied first by the issuance of notes by a subsidiary of the Trust and second by issuance of promissory notes by the Trust. Issued trust units (in thousands of Canadian dollars except unit amounts) Number of Units Amount Balance at December 31, 2008 62,158,987 669,667 Issued under restricted unit plan 366,026 480 Balance at June 30, 2009 62,525,013 670,147 ENTERRA ENERGY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited ) Contributed surplus (in thousands of Canadian dollars) Balance at December 31, 2008 8,620 Trust unit option based compensation 88 Restricted and performance unit compensation 2,208 Transfer to trust units on restricted and performance unit exercises (480 ) Balance at June 30, 2009 10,436 Trust unit options Enterra has granted trust unit options to its directors, officers and employees.Each trust unit option permits the holder to purchase one trust unit at the stated exercise price.All options vest over a 1 to 3 year period and have a term of 4 to 5 years. At the time of grant, the exercise price is equal to the market price.The forfeiture rate is estimated to be 60%.The following options have been granted: (in Canadian dollars, except for number of options) Number of options Weighted-average exercise price Options outstanding at December 31, 2008 1,042,000 $ 7.75 Options forfeited (80,000 ) 18.73 Options outstanding at June 30, 2009 962,000 6.84 Options exercisable at June 30, 2009 742,000 $ 8.27 (in Canadian dollars, except for number of options) Exercise price range Number of options Weighted average exercise price Weighted average remaining contract life in years Number of options exercisable Weighted average price of exercisable options $ 1.65 to $2.81 660,000 $ 2.02 2.46 440,000 $ 2.02 $ 15.33 to $17.74 246,000 16.11 1.89 246,000 16.11 $ 20.12 to $26.80 56,000 22.96 0.81 56,000 22.96 Balance at June 30, 2009 962,000 $ 6.84 2.22 742,000 $ 8.27 Restricted and performance units Enterra has granted restricted and performance units to directors, officers, and employees.Restricted units vest over a contracted period ranging from vesting on grant to 3 years and provide the holder with trust units on the vesting dates of the restricted units.The units granted are the product of the number of restricted units times a multiplier.The multiplier starts at 1.0 and is adjusted each month based on the monthly distribution of the Trust divided by the five-day weighted average price of the trust units based on the New York Stock Exchange for the period preceding the distribution date.Performance units vest at the end of two years and provide the holder with trust units based on the same multiplier as the restricted units as well as a payout multiplier.The payout multiplier ranges between 0.0 and 2.0 based on the Trust’s total unitholder return compared to its peers.The forfeiture rate is estimated to be 16%. ENTERRA ENERGY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited ) The following restricted and performance units have been granted: Number of restricted units Weighted-average grant date fair value Number of performance units Weighted-average grant date fair value Units outstanding at December 31, 2008 2,279,786 $ 4.13 174,398 $ 4.17 Granted 183,089 1.84 - - Forfeited (113,450 ) 4.31 (1,263 ) 6.16 Vested (366,026 ) 5.86 - - Units outstanding at June 30, 2009 1,983,399 $ 3.59 173,135 $ 4.16 The estimated value of the restricted units and performance units is based on the trading price of the trust units on the grant date.For performance units the compensation cost is adjusted for the estimated payout multiple, which at June 30, 2009 was nil based on the Trust’s total unitholder return compared to its peers. Reconciliation of earnings per unit calculations For the three months ended June 30, 2009 (in thousandsof Canadian dollars except units and per unit amounts) Net Loss Weighted Average Units Outstanding Per Unit Basic and diluted (14,383 ) 62,279,956 $ (0.23 ) For the six months ended June 30, 2009 (in thousandsof Canadian dollars except units and per unit amounts) Net Loss Weighted Average Units Outstanding Per Unit Basic and diluted (22,881 ) 62,209,145 $ (0.37 ) For the three months ended June 30, 2008 (in thousandsof Canadian dollars except units and per unit amounts) Net Loss Weighted Average Units Outstanding Per Unit Basic and diluted (11,855 ) 61,479,540 $ (0.19 ) For the six months ended June 30, 2008 (in thousandsof Canadian dollars except units and per unit amounts) Net Loss Weighted Average Units Outstanding Per Unit Basic and diluted (13,762 ) 61,457,707 $ (0.22 ) For the calculation of the weighted average number of diluted units outstanding for the three and six months ended June 30, 2009 and 2008, all options, restricted and performance units and convertible debentures were excluded, as they were anti-dilutive to the calculation. ENTERRA ENERGY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited ) Trust unit savings plan Enterra established a trust unit savings plan whereby it will match an employee’s contributions to the plan to a maximum of 9.0% of their salary.Both the contributions of the employee and the Trust were used to purchase trust units on the Toronto Stock Exchange.During the six months ended June 30, 2009, the Trust expensed approximately $0.2 million (June 30, 2008 - $0.2 million) relating to its contributions to the plan. 8.Accumulated other comprehensive income (in thousands of Canadian dollars) Opening balance, December 31, 2008 18,471 Cumulative translation of self-sustaining operations (15,174 ) Foreign exchange loss realized 938 Balance at June 30, 2009 4,235 Accumulated other comprehensive income is comprised entirely of currency translation adjustments on the U.S. operations. 9. Risk management (a)Fair value of financial instruments The fair value of financial instruments is the amount of consideration that would be agreed upon in an arm’s length transaction between knowledgeable, willing parties who are under no compulsion to act.Fair values are determined by reference to quoted market prices, as appropriate, in the most advantageous market for that instrument to which the Trust had immediate access.Where quoted market prices are not available, Enterra uses the closing price of the most recent transaction for that instrument.In the absence of an active market, the Trust determines fair values based on prevailing market rates for instruments with similar characteristics. (i)Convertible debentures At June 30, 2009 the convertible debentures have a carrying value of approximately $114.3 million (December 31, 2008 - $113.4 million), excluding the amount allocated to the equity component and a fair value of approximately $92.6 million (December 31, 2008 - $76.0 million).The fair value of the convertible debentures is determined based on market prices at June 30, 2009 and December 31, 2008, respectively. (ii) Derivative commodity contracts The Trust’s financial and physical commodity contracts are recorded at estimated fair value with changes in estimated fair value each period charged to earnings.Fair values are determined based on valuation models, such as option pricing models and discounted cash flow analysis, that use observable market based inputs and assumptions. The fair value of the derivatives at June 30, 2009, is estimated to be a net asset of $1.1 million (December 31, 2008 – net asset of $14.3 million).Included in the oil and natural gas revenues is an unrealized loss on the commodity contracts of $7.7 million for the quarter and $12.7 million for the six months ended June 30, 2009 (Q2 2008 – unrealized loss of $21.5 million for the quarter and $28.3 million for six months ended June 30, 2008).Included in production expenses for Q2 2009 is an unrealized loss of nil for the quarter and $0.5 million for the six months ended June 30, 2009 (Q2 2008 – unrealized gain of $0.2 million for the quarter and $0.4 million for six months ended June 30, 2008). (iii)Other financial instruments Cash and cash equivalents have been classified as held for trading and are recorded at fair value on the balance sheet.Changes in the fair value are recorded in net earnings.The fair value of the financial instruments, except ENTERRA ENERGY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited ) the convertible debentures, long term receivables, cash and cash equivalents and commodity contracts approximate their carrying value as they are short term in nature or bear interest at floating rates. (b)Financial risk management In the normal course of operations, Enterra is exposed to various market risks such as liquidity, credit, interest rate, foreign exchange and commodity risk.To manage these risks, management determines what activities must be undertaken to minimize potential exposure to risks.The objectives of Enterra to managing risk are as follows: Objectives: · maintaining sound financial condition; · financing operations; and · ensuring liquidity in the Canadian and U.S. operations. In order to satisfy the objectives above, Enterra has adopted the following policies: · prepare budget documents at prevailing market rates to ensure clear, corporate alignment to performance management and achievement of targets; · recognize and observe the extent of operating risk within the business; · identify the magnitude of the impact of market risk factors on the overall risk of the business and take advantage of natural risk reductions that arise from these relationships; and · utilize financial instruments, including derivatives to manage the remaining residual risk to levels that are within the risk tolerance of the Trust. The policy objective with respect to the utilization of derivative financial instruments is to selectively mitigate the impact of fluctuations in commodity prices.The use of any derivative instruments is carried out in accordance with approved limits as authorized by the board of directors and imposed by external financial covenants.It is not the intent of Enterra to use financial derivatives or commodity instruments for trading or speculative purposes and no financial derivatives have been designated as accounting hedges. Enterra’s process to manage changes in risks has not changed from the prior period. (i) Market risks Oil and gas commodity price risks Enterra is exposed to fluctuations in natural gas and crude oil prices.Enterra has entered into commodity contracts and fixed price physical contracts to minimize the exposure to fluctuations in crude oil and natural gas prices. At June 30, 2009, the following financial derivative contracts are outstanding: Derivative Instrument Commodity Price Volume (per day) Period Fixed Gas 5.01 (US$/mmbtu) 3,000 mmbtu April 1, 2009 – October 31, 2009 Fixed Gas 5.015 ($/GJ) 2,000 GJ April 1, 2009 – October 31, 2009 Fixed Basis Differential (1) Gas Differential Fixed @ $1.08 US$/mmbtu 3,000 mmbtu April 1, 2009 – October 31, 2009 Fixed Basis Differential (1) Gas Differential Fixed @ $1.10 US$/mmbtu 3,000 mmbtu April 1, 2009 – December 31, 2009 Fixed Gas 4.50 ($/GJ) 2,000 GJ April 1, 2009 – December 31, 2009 Fixed Gas 4.6725 (US$/mmbtu) 3,000 mmbtu April 1, 2009 – December 31, 2009 Fixed Gas 6.25 (US$/mmbtu) 5,000 mmbtu November 1, 2009 – December 31, 2010 Fixed Basis Differential (1) Gas Differential Fixed @ $0.615 US$/mmbtu 5,000 mmbtu November 1, 2009 – December 31, 2010 Floor Oil 72.00 (US$/bbl) 1,000 bbl January 1, 2009 – December 31, 2009 Fixed Oil 50.35 (US$/bbl) 200 bbl July 1, 2009 – September 30, 2009 Fixed Oil 65.00 ($/bbl) 300 bbl July 1, 2009 – September 30, 2009 Sold Call Oil 91.50 (US$/bbl) 500 bbl July 1, 2009 – December 31, 2009 Fixed Oil 85.00 ($/bbl) 500 bbl October 1, 2009 – December 31, (1) NYMEX / Southern Star (Oklahoma) 2009 basis differential. Enterra did not have any fixed price oil or gas physical contracts as at June 30, Electricity commodity price risks The Trust is subject to electricity price fluctuations in its operations and it manages this risk by entering into forward fixed rate electricity derivative contracts on a portion of its electricity requirements.The Trust’s outstanding electricity derivative contracts as at June 30, 2009 are summarized below. Fixed purchase Power (Alberta) 62.90 (Cdn$/Mwh) 72 Mwh July 1, 2007 – December 31, 2009 The gains (losses) during the period from the commodity contracts are summarized in the table below. (in thousands of Canadian dollars) Three months ended June 30, 2009 Three months ended June 30, 2008 Realized commodity contracts gain (loss) 2,340 (5,817 ) Unrealized commodity contracts (loss) (7,680 ) (21,490 ) Net (loss) on commodity contracts (5,340 ) (27,307 ) (in thousands of Canadian dollars) Six months ended June 30, 2009 Six months ended June 30, 2008 Realized commodity contracts gain (loss) 14,132 (7,052 ) Unrealized commodity contracts (loss) (13,208 ) (28,027 ) Net gain (loss) on commodity contracts 924 (35,079 ) The following sensitivities show the impact to pre-tax net income for the six months ended June 30, 2009 related to commodity contracts of the respective changes in crude oil prices, natural gas and electricity. Increase (decrease) to pre-tax net income (in thousands of Canadian dollars) Decrease in market price ($1.00 per bbl and $0.50 per mcf) Increase in market price ($1.00 per bbl and $0.50 per mcf) Crude oil derivative contracts (bbl) 506 (506) Natural gas derivative contracts (mcf) 2,131 (2,131) Decrease in differential price ($0.02 per mcf) Increase in differential price ($0.02 per mcf) Fixed basis differential contracts (mcf) 71 (71) Decrease in market price ($1.00 per Mwh) Increase in market price ($1.00 per Mwh) Electricity derivative contracts (Mwh) (15) 15 ENTERRA ENERGY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited ) Foreign exchange currency risks Enterra is exposed to foreign currency risk as approximately 52% of its production is from the U.S. division.In addition, the Canadian division has commodity derivatives denominated in U.S. dollars.Enterra has not entered into any foreign exchange derivative contracts to mitigate its currency risks as at June 30, 2009. Changes in the U.S. to Canadian foreign exchange rates with respect to the U.S. division affect other comprehensive income as the division is considered a self-sustaining foreign operation.The following financial instruments were denominated in U.S. dollars as at June 30, 2009: (in thousandsof dollars) Canadian division (in U.S. dollars) U.S.division (in U.S. dollars) Cash and cash equivalents 5,668 5,374 Accounts receivable - 27,021 Commodity contracts 635 631 Accounts payable - (8,180 ) Net exposure 6,303 24,846 Effect of a $0.02 increase in U.S. to Cdn exchangerate: - - Increase to pre-tax net income 126 - Increase to other comprehensive income - 497 Effect of a $0.02 decrease in U.S. to Cdn exchange rate: - - Decrease to pre-tax net income (126 ) - Decrease to other comprehensive income - (497 ) Interest rate risk Interest rate risk arises on the outstanding bank indebtedness that bears interest at floating rates.The results of Enterra are impacted by fluctuations in interest rates as its outstanding bank indebtedness carries floating interest rates. Enterra has not entered into any derivative contracts to mitigate the risks related to fluctuations in interest rates as at June 30, 2009.The following sensitivities show the impact to pre-tax net income for the six months ended June 30, 2009 of the respective changes in interest rates (increase / (decrease)). Change to pre-tax net income (in thousandsof Canadian dollars) 1% decrease in market interest rates 1% increase in market interest rates Interest on bank indebtedness 412 (412 ) The convertible debentures bear interest at fixed rates. (ii)Credit risk Credit risk is the risk of loss if counterparties do not fulfill their contractual obligations and arises principally from trade, joint venture receivables, long-term receivables as well as any derivative financial instruments in a receivable position.Enterra does not hold any collateral from counterparties.The maximum exposure to credit risk is the carrying amount of the related amounts receivable. ENTERRA ENERGY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited ) The significant balances receivable are set out below.Accounts receivable include trade receivables, joint venture receivables and non-aging accounts such as cash calls, taxes receivable and operating advances. (in thousandsof Canadian dollars) June 30, 2009 December 31, 2008 Accounts receivable – trade 26,923 39,178 Accounts receivable – joint venture 1,738 2,882 Accounts receivable – other 6,473 3,580 Allowance for doubtful accounts (10,122 ) (10,281 ) 25,012 35,359 Current portion of long-term receivables 12,980 10,760 Long-term receivables 11,727 19,310 Should Enterra determine that the ultimate collection of a receivable is in doubt based on the processes for managing credit risk, it will provide the necessary provision in its allowance for doubtful accounts with a corresponding charge to earnings.If Enterra subsequently determines an account is uncollectible, the account is written off with a corresponding charge to allowance for doubtful accounts. The aging of accounts receivable is set out below: (in thousandsof Canadian dollars) As at June 30, 2009 Trade Joint Venture Current 16,560 465 Over 30 days 1,483 182 Over 60 days 674 59 Over 90 days 8,206 1,032 26,923 1,738 The credit quality of financial assets that are neither past due nor impaired has been assessed and adequately evaluated for impairment based on historical information about the nature of the counterparties. Purchasers of the natural gas, crude oil and natural gas liquids of Enterra comprise a substantial portion of accounts receivable.A portion of accounts receivable are with joint venture partners in the oil and gas industry.Enterra takes the following precautions to reduce credit risk: · the financial strength of the counterparties is assessed; · the total exposure is reviewed regularly and extension of credit is limited; and · collateral may be required from some counterparties. As described in note 2, Enterra has a long-term receivable with a joint venture partner.The credit risk as a result of this arrangement is mitigated by the ability of Enterra to withhold a portion of the joint venture partner’s share of production until such time as the amounts receivable are paid. (iii)Liquidity risks Liquidity risk is the risk that Enterra will not be able to meet its financial obligations as they are due.Enterra mitigates this risk through actively managing its capital, which it defines as unitholders’ equity, convertible debentures, note payable, bank indebtedness and cash and cash equivalents.Management of liquidity risk over the short and longer term, includes continual monitoring of forecasted and actual cash flows to ensure sufficient liquidity to meet financial obligations when due and maintaining a flexible capital management structure.Enterra strives to balance the proportion of debt and equity in its capital structure given its current oil and gas assets and planned investment opportunities. All financial liabilities have short-term maturities with the exception of the bank indebtedness (note 4) and the convertible debentures (note 5), as set out below: ENTERRA ENERGY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited ) Financial Instrument – Liability (in thousands of Canadian dollars) 2009 2010 2011 2012 – 2013 Total Fair Value Bank indebtedness (1) - - 78,326 - 78,326 78,326 Interest on bank indebtedness (2) 662 1,324 662 - 2,648 2,648 Convertible debentures - - 80,329 40,000 120,329 92,617 Interest on convertible debentures 4,863 9,726 9,726 1,650 25,965 25,965 Accounts payable & accrued liabilities 23,317 - - - 23,317 23,317 Total obligations 28,842 11,050 169,043 41,650 250,585 222,873 (1)Assumes the credit facilities are not renewed on June 25, 2010. (2)Assumes an interest rate of 1.69% (the rate on June 30, 2009). 10.Interest expense During the three and six month periods ending June 30, 2009 and 2008, Enterra’s interest expense was comprised of the following below. (in thousandsof Canadian dollars) Three months ended June 30, 2009 Three months ended June 30, 2008 Six months ended June 30, 2009 Six months ended June 30, 2008 Interest on bank indebtedness 419 2,751 988 5,404 Interest on convertible debentures 2,935 2,869 5,758 5,700 Interest income (834 ) (537 ) (1,698 ) (1,160 ) 2,520 5,083 5,048 9,944 (in thousands of Canadian dollars except for ratios) June 30, 2009 December 31, 2008 Interest coverage: Cash flow over the prior four quarters (1) 85,759 116,911 Interest expenses over the prior four quarters 14,213 18,088 6.03 : 1.00 6.46 : 1.00 (1) Note these amounts are defined terms within the credit agreements As at June 30, 2009 and December 31, 2008, Enterra complied with the terms of the credit facilities.There have been no changes to Enterra’s capital structure, objectives, policies and processes since December 31, 2008 other than the changes to its credit facilities as described in note 4. ENTERRA ENERGY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited ) 11.Segmented information The Trust has one operating segment that is divided amongst two geographical areas.The following is selected financial information from the two geographic areas. (in thousands) Three months ended June 30, 2009 Three months ended June 30, 2008 Six months ended June 30, 2009 Six months ended June 30, 2008 Revenue Canada 11,028 21,034 26,262 52,928 U.S. 12,484 28,453 34,116 50,062 23,512 49,487 60,378 102,990 Property, plant and equipment Canada 208,263 247,578 U.S. 234,141 226,024 442,404 473,602 12.Subsequent event On July 28, 2009, Enterra acquired additional working interests in certain wells in the Oklahoma area from joint venture partners, other than Petroflow Energy Ltd.The combined consideration for the transaction is cash and cash equivalents of US$6.0 million and 2.0 million trust units.
